IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 00-41468
                             Summary Calendar



MARY COLLINS, THOMAS MURPHY,
ROBERT POLANCO, MARK ANTHONY WAGNER,
JOHN CAMPBELL, WELDON WALKER,

                                             Plaintiffs-Appellants,

versus

CITY OF CORPUS CHRISTI,

                                             Defendant-Appellee.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                            USDC No. C-00-CV-66
                           --------------------
                              October 26, 2001

Before JONES, SMITH, EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Plaintiff firefighters appeal from the summary judgment

entered for the City of Corpus Christi on their claims arising

under the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201, et

seq.       Plaintiffs argue that the City, through a collective

bargaining agreement, requires them to work a 54-hour week

without overtime pay in violation of the FLSA maximum of 53

hours.       Plaintiffs argue that the collective bargaining agreement



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41468
                                  -2-

violates both the FLSA and the Texas Local Government Code §

142.0015(b).     After a de novo review of the record, we affirm.

     The FLSA requires a city that has elected a 27-day work

period, such as the defendant here, to pay overtime to

firefighters when they have exceeded 204 hours worked during the

work period.     See 29 U.S.C. § 207(k); 29 C.F.R. § 553.230(C).

Therefore, the 53-hour maximum argued by plaintiffs does not

apply.   We are satisfied that the record shows the City pays

overtime to the plaintiffs, and the City has not violated the

FLSA or the Texas Local Government Code.

     AFFIRMED.